Simmons, C. J.
Under the facts appearing in the record, there was no error in refusing to “excuse” the juror alleged to be disqualified; there was no substantial error, if any at all, in admitting or ruling out evidence; the requests to charge were, in view of the evidence and of the entire charge given, sufficiently covered, and the verdict was warranted by the evidence. None of the grounds of the motion for a new trial are of sufficient novelty or importance to render it necessary to formulate distinctly the legal principles involved. There was no abuse of discretion in denying a new trial.

Judgment affirmed.

Steed & Wimberly and John R. Cooper, for plaintiff in error. H. V. Washington and Hardeman, Davis & Turner, contra.